Citation Nr: 9928547	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-12 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed hearing loss 
and tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to April 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the RO.  



REMAND

The veteran asserts that he suffers from a hearing disability 
and tinnitus due to the exposure to acoustic trauma while 
serving in an artillery unit during his period of military 
duty.  

A January 1997 progress report from a VA medical clinic noted 
that the veteran had dizziness and suspected ear disease.  
The report also noted the veteran's past surgical history 
with the placement of a right myringotomy tube.  

The evidence also includes a June 1997 report of a VA 
examination which reported that he had sensorineural deafness 
in both ears and that a tube had been placed in his right ear 
at VA medical facility in 1996.  

The Board finds that, although the record indicates that the 
veteran had a tube surgically placed in his right ear at the 
Jamaica Plains VA medical clinic in 1996, VA treatment 
records relating to this procedure are not in the record.  VA 
medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Because the record indicates that 
all relevant VA medical records have not been associated with 
the claims folder, the veteran's claim must be remanded for 
further development.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  VA is also obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The veteran is advised that he must submit competent 
evidence to establish a nexus between the claimed in-service 
acoustic trauma and any currently demonstrated disability 
manifested by hearing loss and tinnitus.  

The Board finds that a remand is required in this case.  The 
appellant has put VA on notice that competent evidence exists 
that may support his claim that he has hearing loss and 
tinnitus due to service.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
in order to obtain all VA clinical 
records referable to treatment received 
by the veteran for hearing and ear 
disorders and tinnitus since service.  

2.  The RO should take appropriate steps 
to instruct the veteran that he should 
submit all medical evidence to support 
his assertions that he has current 
hearing disability and tinnitus due to 
the exposure to acoustic trauma or other 
disease or injury in service.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim in light of 
any additional evidence.  If the issue 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

